DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments
Claims 12-14, 16, 18, 19, 22 and 23 are pending. Claims 12, 16, 18 and 19 are currently amended. Claims 15, 17, 20 and 21 are canceled. The amendments to the written description along with the claims and the remarks pertaining there to have overcome the drawing objections and those objections.  The amendments to the claims have incorporated the previously indicated allowable subject matter, and accordingly the rejections to Claim(s) 12 and 22 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schmitz (US 2017/0292615);  Claims 13 and 23 under 35 U.S.C. 103 as being unpatentable over Schmitz as applied to claim 12 above, and further in view of Sato (US 2017/0261113);  Claims 14,  under 35 U.S.C. 103 as being unpatentable over Schmitz as applied to claim 12 above, and further in view of Van de Lande (US 6375157); Claim 15 under 35 U.S.C. 103 as being unpatentable over Schmitz in view of Van de Lande as applied to claim 12 and 14 above, and further in view of Hayakawa (US 2001/0002041);  Claim 18 under 35 U.S.C. 103 as being unpatentable over Schmitz as applied to claim 12 above; are withdrawn.   .
Allowable Subject Matter
Claims 12-14, 16, 18, 19, 22 and 23 are allowed.  Claim 16 is allowed for the reasons previously set forth in the non-final action mailed on 8/6/2020 as rewritten into the independent claim including all of the limitations of the base claim and all intervening claim limitations.
	The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in independent claim 12 the following: “…the seal includes a main body and the integral moldings, the integral moldings each have a recess, and the crown has plural tabs, each of which is configured to be bent in a first direction, to allow insertion of the seal, and then be bent in a second direction to engage a respective one of the recesses of the inserted seal” in combination with the other limitations set forth in the independent claim.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753